On May 14, 1997, this court, pursuant to Gov.Bar R. V(6)(B)(1), permanently disbarred respondent, Stanley Brown, Attorney Registration No. 0041489, last known business address in Covington, Kentucky. On May 15, 1998, relator, Cincinnati Bar Association, filed a motion for order to show cause why respondent should not be held in contempt for failing to obey this court’s May 14, 1997 order. On June 18, 1998, this court granted the motion to the extent that respondent was ordered to show cause on or before twenty days from the date of the order why he should not be held in *1425contempt. Respondent has not filed a response. Upon consideration thereof,
IT IS ORDERED by the court that respondent, Stanley Brown, be and hereby is, found in contempt.